                                                                                                      E-FILED
                                                                   Tuesday, 26 February, 2019 07:55:32 AM
                                                                              Clerk, U.S. District Court, ILCD


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the                      )
Estate of Tiffany Ann Rusher, deceased,                     )
                                                            )
       Plaintiff,                                           )
                                                            )
v.                                                          )       Case No. 18-cv-1100
                                                            )
SANGAMON COUNTY, ILLINOIS, WES BARR,                        )
LARRY BECK JR., ADVANCED CORRECTIONAL                       )
HEALTHCARE, INC. ARUN ABRAHAM, MICHAEL                      )
SHMIKLER, KYLE MEYER, Z. WHITLEY, JENNFER                   )
EALEY, GUY BOUVET III, AND DOES 1-5,                        )
                                                            )
       Defendants.                                          )


             ARUM ABRAHAM, M.D.’S MOTION TO DISMISS
     COUNTS IV AND V OF PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COMES Defendant Arum Abraham, M.D., by his attorneys, QUINN, JOHNSTON,

HENDERSON, PRETORIUS & CERULO, and for his Motion to Dismiss Counts IV and V of

Plaintiff’s First Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), states

as follows:

       1.      Plaintiff KELLI ANDREWS filed her First Amended Complaint making claims

against Arum Abraham, M.D. Count IV alleges a claim for wrongful death and Count V alleges

a survival claim. Both claims assert that this defendant had a duty to the plaintiff’s decedent and

that the duty was breached. The duty owed arose out of the health care provider – patient

relationship. Thus, the claims are based on alleged healing art malpractice.
        2.      Counts IV and V must be dismissed, as Plaintiff has failed to file a healing art

malpractice affidavit and certificate of merit as required under Section 2-622 of the Illinois Code

of Civil Procedure, 735 ILCS 5/2-622.

        3.      Section 2-622 requires that in any case asserting healing art malpractice, that the

plaintiff or plaintiff’s attorney must file an affidavit stating that he or she has consulted with a

qualified health professional and has concluded that a meritorious cause of action exists. That

Section also requires that a report from the health care professional be attached to the complaint.

        4.      Medical negligence lawsuits in the United States District Court are subject to the

requirements of Section 2-622. Smith v. Gottlieb, 2002 WL 1636546, *1 (N.D. Ill. 2002) (“This

requirement [§2-622] applies to claims in federal court.”). As noted by the court in Landstrom v.

Illinois Dept. of Children and Family Services, 699 F. Supp. 1270, 1282 (N.D. Ill. 1988), Section

2-622 is substantive, and not merely procedural. See also, Baumann v. American Nat’l Red Cross,

262 F.Supp.2d 965, 966 (C.D. Ill. 2003) (Hon. M. Mihm) (dismissing phlebotomy malpractice

claim for lack of §2-622 affidavit) (“Baumann correctly admits that if section 2-622 would apply

to this case in state court, then it also applies in this Court.”).

        5.      Plaintiff failed to file either an attorney’s affidavit or report of health care

professional as required under Section 5/2-622.




                                                    2
       WHEREFORE, Defendant Arum Abraham, M.D. requests that the Court enter an Order

dismissing Counts IV and V of Plaintiff’s Complaint.




                         Arum Abraham, M.D., Defendant

                         By:              s/Matthew J. Maddox
                                            Matthew J. Maddox
                               QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO


Matthew J. Maddox (Illinois Bar No. 6185870)
Betsy A. Wirth (Illinois Bar No. 6298163)
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
400 South Ninth Street, Suite 102
Springfield, IL 62701
Telephone:     (217) 753-1133
Facsimile:     (217) 753-1180
E-mail:        mmaddox@quinnjohnston.com
E-mail:        bwirth@quinnjohnston.com




                                               3
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, I electronically filed the foregoing Arum
Abraham, M.D.’s MOTION TO DISMISS COUNTS IV AND V OF PLAINTIFF’S FIRST
AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following:

Stephen H. Weil                                     Teresa M. Powell
Alexis G. Chardon                                   Alisha Lynne Sheehan
Weil & Chardon LLC                                  Brett Eric Siegel
333 S. Wabash Ave., Suite 2700                      Heyl Royster Voelker & Allen
Chicago, IL 60604                                   3731 Wabash Avenue
steve@weilchardon.com                               PO Box 9678
ali@weilchardon.com                                 Springfield, IL 62971
                                                    tpowell@heylroyster.com
Alan Mills                                          asheehan@heylroyster.com
Elizabeth Mazur                                     bsiegel@heylroyster.com
Nichole Schult
Uptown People’s Law Center
4413 North Sheridon Road
Chicago, IL 60640
alan@uplcchicago.org
liz@uplcchicago.org
Nicole@uplcchicago.org


                             s/Matthew J. Maddox
                             Matthew J. Maddox (Illinois Bar No. 6185870)
                             Betsy A. Wirth (Illinois Bar No. 6298163)
                             QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
                             400 South Ninth Street, Suite 102
                             Springfield, IL 62701
                             Telephone:     (217) 753-1133
                             Facsimile:     (217) 753-1180
                             E-mail:        mmaddox@quinnjohnston.com
                             E-mail:        bwirth@quinnjohnston.com
                             4840-2514-1896, v. 1
